PER CURIAM:
Rawl Sales and Processing Company and Massey Energy Company (Defendants) appeal from the district court’s order granting the Plaintiffs’ motion to amend their complaint by dismissing the sole federal claim (Count 12) and remanding the remaining state law claims to West Virginia state court. The Plaintiffs have moved to dismiss the appeal for lack of jurisdiction under 28 U.S.C. § 1447(d) (2000).
A district court’s order remanding a case to state court is generally not reviewable. 28 U.S.C. § 1447(d). Appellate review of remand orders is permitted, however, when the district court’s order is based on its decision to decline to exercise discretionary jurisdiction under 28 U.S.C. § 1367(c) (2000). See Jamison v. Wiley, 14 F.3d 222, 233 (4th Cir.1994); see also Battle v. Seibels Bruce Ins. Co., 288 F.3d 596, 606 n. 16 (4th Cir.2002) (explaining that, under “well-settled precedent,” remands based on § 1367(c) are appealable final orders under 28 U.S.C. § 1291 (2000)); Hinson v. Norwest Fin. S.C. Inc., 239 F.3d 611, 615 (4th Cir.2001).
Here, the district court specifically declined to exercise jurisdiction under § 1367(c), citing this court’s decision in Hinson. Accordingly, we have jurisdiction to review the district court’s remand order, and we deny the motion to dismiss the appeal.
We have reviewed the record, the parties’ briefs, and the district court’s opinion and find no reversible error in the court’s decision to remand the underlying cases to state court. We also find no abuse of discretion in the district court’s decision to deny the Defendants’ request for reimbursement of costs associated with removal. We therefore affirm on the reasoning of the district court. White v. Rawl Sales & Processing, Inc., Nos. 2:05-cv-00965; 2:05-cv-0966; 2:05-cv-0987; 2:05-cv-1132; 2:05-cv-1151; 2:05-cv-1152; 2:05-cv-1153; 2:05-cv-1154 (S.D.W.Va. May 8, 2006).
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.